Brent, J.,
delivered the opinion of this Court:
This is an action of replevin for a quantity of pig iron, commenced on the 15th of October, 1856, in the Circuit Court for Frederick county, by Louis McKinzie against the Baltimore and Ohio Rail Road Company. On the 17th of the same month, Chai’les Mantz and Michael Byrne, by an *173agreement of all the parties, were permitted to copie in and defend the suit, “ as fully and in the same manner, as if they were defendants named in the writ.” The usual declaration was filed; the pleas were non cepit and property in Mantz and Byrne, and in Mantz. On the first plea the plaintiff joined issue, and to the second replied property in himself, upon which, issue was then joined by the defendants. The case was afterwards, on the suggestion and affidavit of the plaintiff, removed to the Circuit Court for Howard county, and after an agreement by the parties to waive all errors and delecte in the pleadings, was tried at September Term, 1865. The judgment being against the plaintiff he appealed to this Court. On the 8th day of October, 1856, prior to the bringing of this suit, the same plaintiff, McKinzie, had sued out a writ of replevin from the Circuit Court for Washington county, for the iron, now in controversy, against a certain Israel Russell. It was replevied and delivered by the sheriff to Wm. B. McClure, the agent of McKinzie. A few days afterwards it was removed, and taken by Mantz into Frederick county. The ease in Washington county proceeded to trial, and after being brought to this Court, was finally determined in favor of McKinzie. The record in this case discloses the following facts : the identity of the iron, with that in the case of McKinzie vs. Russell, is fully established. Russell, the defendant in that case, was a mere agent of Mantz and Byrne, holding as such, the iron at the time it was replevied from him. He had no interest in the suit, and claimed the iron, only as the property of his principals. Mantz and Byrne knew of the pendency of the suit. Mantz was present during the trial, furnished evidence necessary for the defence, and tending to shew property in himself and Byrne, — released the witness Brown, from whom it was claimed they derived their title, to render him competent,— and claimed in open (íourt that justice should be done him, as the iron was his. Their attorney, then employed in the present case, was also present, and assisted in conducting the *174defence. Upon these facts, it is claimed by the appellant, that the judgment in the case of McKinzie vs. Russell, is conclusive, against Mantz and Byrne, of the title of McKinzie to the iron in controversy.
The action of replevin in this state, as argued by the appellant’s counsel, is a more extensive remedy than in the English Courts, and it is here “appropriately applied to all cases in which the plaintiff seeks to try the title to personal property, and recover its possession.” Brooke vs. Berry, 1 Gill, 163; Bowie’s Ex’r vs. Bowie, 1 Md. Rep., 95; Cumberland Coal and Iron Co. vs. Tilghman, 13 Md. Rep., 83. In McKinzie vs. Russell, the title was directly in issue. Bussell pleaded property in Mantz and Byrne, and McKinzie replied property in himself, upon which issue was joined. The onus was thus upon McKinzie to prove to the satisfaction of the jury title in himself, as the issue was upon his replication. He was required to establish affirmatively, that the iron was’ his property; and by necessary consequence, his property by a title superior to the claim of Mantz and Byrne, relied upon in the defendant’s plea. The verdict and judgment show, that he did so successfully. A judgment, to operate as an estoppel, must be upon the same subject matter and between the same parties. The term “parties,” however, is not restricted to those who appear as plaintiff and defendant upon the record. It includes those who are, directly interested in the subject matter of the suit, knew of its pendency, and had the right to control, and direct, or defend it. 1 Greenl. Ev. secs. 522-3; Cecil vs. Cecil, et al., 19 Md. Rep., 78; Castle vs. Noyes, 14 N. Y. Reps., 332; Chicago City vs. Robbins, 2 Black, 418; Lovejoy vs. Murray, 3 Wallace, 19. The law, in dispensing even-handed justice to all, has wisely taken care “ut sit finis litiumand if matters, which 'have been once solemnly decided, could be again drawn into controversy, there would be no end of litigation and disputes. Mr. Green-leaf has happily said, “justice requires that every cause be once fairly and impartially tried •, but the public tranquillity *175demands, that having been once so tried, all litigation of that question and between the same parties should be closed forever.” The judgment in McKinzie vs. Russell, is brought by the evidence, above referred to, within this doctrine, and it must be regarded as an estoppel upon Mantz and Byrne, and conclusive against them of the title of the appellant to the iron in question. The record evidence offered in the case of Warfield & Mactier vs. Walter, 11 G. & J., 83, relied upon by the appellees’ counsel, differs in a most important and material feature from the record in the case of McKinzie vs. Russell. In the record there offered, the verdict and judgment were against the plaintiffs; and the Court decided it was not admissible to prove the title of Susanna E. Walter, in whom property had been pleaded by the defendant, upon the true ground, that it was not the issue which had been submitted in that case to the jury. The Court say “ it was the plaintiffs’ title to the property in dispute which was put in issue by the pleadings, and upon which the jury had to decide by their verdict, and not the title of Susanna E. Walter.” Had the verdict and judgment been for the plaintiffs, the judgment would have been conclusive and operated as an estoppel, because the title of the plaintiffs was the matter in issue. But being adverse to the plaintiffs, the verdict only went to the extent of declaring that the title was not in them, and could not be regarded as deciding title in any one else. The ground taken, that the defendants’ prayer, which was granted by the Court below, does not differ from the fourth prayer of the plaintiff, will be found, by a comparison of the two, to be untenable. The plaintiff’s prayer rests upon that portion of the evidence, which tends to shew that Mantz and Byrne controlled and defended the case against Russell. It correctly asserts, if the jury find they did so, the judgment in the case “ is operative as evidence to establish the title of the plaintiffs; ” but it does not exclude the finding of other facts set forth in the preceding prayers, which equally render the judgment conclusive for that purpose. The prayer of the *176defendants restricts and confines the jury alone to the actual control and defence of the case by Mantz and Byrne, and for this reason is erroneous. We are therefore of opinion that there was error in the Court below, in rejecting the prayers of the plaintiff and in granting the prayer of the defendants. The fifth prayer of the plaintiffj offered after the rejection of these prayers by the Court, is inconsistent with their theory, and the views we have expressed. It was therefore properly rejected. This decision renders it wholly unnecessary to consider the first exception, As the case will be sent back, the question there presented is unimportant to either party, and does not in any manner affect the interests involved in this suit.
(Decided 11th February, 1868.)

Judgment reversed, and procedendo awarded.